Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 1 is objected to because of the following informalities:  “a opening” should be “an opening.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 are essentially written such that the screen protector and squeegee are part of the upper surface of the base.  This makes the structure of the base unclear relative to the rest of the kit.  Examiner assumes the base is separate from the screen protector and squeegee as recited in the specification.  Examiner recommends amending: “a base having an upper surface with n opening 
Regarding Claim 1, a single “upper tab” and “conformal portion” are introduced, and then they are referred back to in the plural.  Thus, it is unclear if there need on be a single upper tab or conformal portion, or if there must be more than one.  Examiner has assumed only one.  Note the same indefiniteness for the upper tab is present in Claim 11.
The remaining claims are rejected as being dependent on an indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,688,712. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2012/0211171) in view of Abbondanzio (US 2012/0110868).
Regarding Claim 1, 8, 11, 14, 15, Patel et al. teaches an applicator kit for applying a protective film to an electronic device (See Abstract), the applicator kit comprising:
a base [1400] having an upper surface with an opening [1461] conforming to the shape of said electronic device (See Fig. 14 and page 11, paragraph [0158]);
a screen protector [1350] having a conformal portion that conforms to the shape of a screen of said electronic device, and an upper tab [1396] affixed to said upper surface, said screen protector comprising a plurality of protective layers adhered to one another, including a protective film (See page 9, paragraph [0138] and page 11, paragraph [0156], wherein the screen protector comprises at least a protective film and a backing, which are a plurality of protective layers);
a squeegee [700] having a slot adapted to receive said screen protector (See page 12, paragraph [0172] and Fig. 7c, and note the method of Fig. 9 using squeegee 
Patel et al. teach the protective film is removably attached to the tab (See page 4, paragraph [0077]), but fails to specifically teach the removability occurs via “kiss cuts.”  However, in similar protective screen with tabs, the tab may be removable from the conformal portion via a slit, or kiss cut (See, for example, Abbondanzio, Abstract, page 1, paragraph [0028], and page [0035], and Fig. 3, teaching slits make a tab removable from a conformal portion of an electronic device protective cover; and note a slit or cut allowing for removability is considered to be a kiss cut; note this slit effectively separates the conformal portion from the tab).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize kiss cuts because they are a known method of providing for removability of tabs in electronic device 
Regarding Claims 2 and 12, it is noted the electronic device is not claimed as part of the kit and thus any thickness satisfies the claim since there could hypothetically be a device of said thickness that could reside in the opening.  Further, the opening [1461] in Patel et al. is clearly meant to have an electronic device therein coplanar to the upper surface for ease of application.
Regarding Claim 3-6, 13, and 16, the arms of the carriage [705], discussed above, define the sides of the slot, and as described above, appear to be angled relative thereto at about 45 degrees (See Fig. 7c, note each of these arms are parallel flat surfaces).  Further, although the exact angled is not specified, the angle is clearly illustrated as being shapely acute while not being specifically limited.  Thus, various acute angles would have been obvious as a design choice, including 38 degrees.
Regarding Claims 7 and 17, Patel et al. illustrates at least one edge where the arms of the carriage [705] and the bottom [790] meet as being rounded (See Fig. 7B, showing far right corner to be rounded), thus at least rendering such a structure obvious.  Further with regard to Claim 17, it is noted there also may be a slot [825] in bottom surface [895], which could essentially be said to be extending at a 90 degree angle relative to said surface [895] (See Fig. 8c).  The edges of the slot [825] where it meets surface [895] are illustrated to be rounded (See Fig. 8c), thus at least rendering this obvious.
Regarding Claim 10, Patel et al. teach upper tab [1396] secures to the base to locating the protective film as described above.  Patel et al. also teaches a lower tab [996] for gripping while applying the film (See Fig 9D).

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. and Abbondanzio as applied to claim 1, and further in view of Mason (US 2009/0301907).
Regarding Claim 9, Patel et al. and Abbondanzio teach the method of Claim 1.  Patel et al. and Abbondanzio fail to specifically teach a pocket.  However, incorporating pockets with device to hold tools therefor is well-known to help ensure the tools are not lost (See, for example, Mason, page 2, paragraph [0031] and Fig. 2, teaching a pocket for a squeegee).  Examiner submits it always would have been obvious to incorporate pockets into a device that has tool usable therewith, such as the base in Patel et al., and thus putting a pocket in the upper surface of the base for the squeegee would have predictably ensured the devices, which are usable together, stay together. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/Primary Examiner, Art Unit 1746